Case 20-50271-acs       Doc 43     Filed 05/12/21     Entered 05/12/21 17:14:53         Page 1 of 3




                      UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF KENTUCKY
                              PADUCAH DIVISION
                                    :
In re:                              :
                                    :
    Brigid nmn Robine               :  Case No.: 20-50271
                                    :  Chapter 7
       Debtor.                      :  Judge Alan C. Stout
                                    :  *********************
                                    :


          RESPONSE TO AMENDED PETITION TO SELL REAL PROPERTY
                             (DOCKET # 42)

       Now comes Federal Home Loan Mortgage Corporation, as Trustee for the Benefit of the

Seasoned Credit Risk Transfer Trust, Series 2018-1 ("Creditor") by and through its attorneys,

Manley Deas Kochalski LLC, and responds to the Motion to Sell filed by the Trustee on May 3,

2021 at Docket # 42. Creditor does not oppose the Motion so long as Creditor's lien is paid in

full and that any short sale will be contingent on written approval from Creditor. Creditor

requests that Debtor's counsel request a payoff quote from Creditor to ensure the lien is paid in

full prior to closing. Creditor anticipates this response can be resolved with an agreed order.




20-012697_JMB3
Case 20-50271-acs      Doc 43       Filed 05/12/21   Entered 05/12/21 17:14:53        Page 2 of 3




       WHEREFORE, Creditor respectfully requests that the Court grant Movant with the relief

this Court deems just and proper.

                                                     Respectfully submitted,

                                                     /s/ Amy E. Gardner
                                                     Amy E. Gardner (KBA #93532)
                                                     Adam B. Hall (97816)
                                                     John R. Cummins (84631)
                                                     Stephen R. Franks (97986)
                                                     Manley Deas Kochalski LLC
                                                     P.O. Box 165028
                                                     Columbus, OH 43216-5028
                                                     614-220-5611; Fax: 614-627-8181
                                                     Attorneys for Creditor
                                                     The case attorney for this file is Amy E.
                                                     Gardner.
                                                     Contact email is aeg@manleydeas.com




20-012697_JMB3
Case 20-50271-acs       Doc 43     Filed 05/12/21     Entered 05/12/21 17:14:53   Page 3 of 3




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Amended Response to

Motion to Sell was served on the parties listed below via e-mail notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   Mark R. Little, 1917 Versnick Way, Madisonville, KY 42431, trustee@littlelawky.com

   Steve Vidmer, Attorney for Brigid nmn Robine, 309A North 4th St, Murray, KY 42071,
   svidmerbr@gmail.com

and on the below listed parties by regular U.S. mail, postage prepaid on May ___,
                                                                             12 2021:

   Brigid nmn Robine, 1524 Beckett Drive, Murray, KY 42071

   Brigid nmn Robine, 104 Pine Terrace, Milford, KY 18337

   Specialized Loan Servicing/SLS, Attn: Bankruptcy Po Box 636005, Littleton, CO 80163


                                                       /s/ Amy E. Gardner




20-012697_JMB3
